Title: From Thomas Jefferson to Victor Marie du Pont, 4 May 1803
From: Jefferson, Thomas
To: du Pont, Victor Marie


          
            Dear Sir 
                     
            Washington May 4. 1803.
          
          Mr. Dupont your father informed me he should have occasion to remit considerable sums of money from France to the US. the small matter for which I have occasion cannot be proposed as a convenience to him, but to myself alone. I wish to place 400. Dollars in Paris for the purchase of some wine, and know not how to remit it there. if it be convenient for you to give me your draught on your father for the equivalent of that sum in money of France, I shall be obliged to you for it; and for that purpose now inclose you four bills of the U.S. bank of this place of one hundred dollars each. to wit Nos. 4000. 4045. 5818. 5864. should you know of any vessel bound to any port of France direct, I would thank you for the information, for the conveyance of my letters. Accept my friendly salutations & respect.
          
            Th: Jefferson
          
        